OPINION OF THE COURT
DELL’ORTO, Judge:
Pursuant to his pleas, the appellant was found guilty, by a military judge sitting as a special court-martial, of two specifications of absence without leave (AWOL), four specifications of failure to go to his appointed place of duty, disobedience of a noncommissioned officer’s order, and failure to obey a lawful order, in violation of Articles 86, 91, and 92, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 891, and 892 (1982) [hereinafter UCMJ]. The military judge sentenced the appellant to a bad-conduct discharge, confinement for three months, and forfeiture of $400.00 pay per month for three months. The convening authority, pursuant to a pretrial agreement, approved only so much of the sentence as provides for a bad-conduct discharge, confinement for 60 days and forfeiture of $400.00 pay per month for three months.
On appeal, the appellant contends that his guilty plea to the first AWOL offense (Specification 1 of Charge I) was improvident and his second AWOL offense (Specification 7 of Charge I) is multiplicious for findings with the offense of failure to obey a lawful order. We disagree with the first of these contentions but agree with the second.
I.
The appellant pleaded guilty to AWOL from his unit with intent to avoid field exercises from 14 February 1992 through 4 March 1992 (Specification 1 of Charge I). The appellant’s infantry company had already departed for a twenty-two day brigade-level field training exercise (Victory Focus) when he returned from emergency leave. The exercise was being held at a field location on Fort Stewart, Georgia, the post at which the appellant was assigned. The appellant informed the military judge that he knew that he was to report to a battalion formation at 0600 hours, Friday, 14 February 1992, for the purpose of accounting for rear detachment soldiers who had not deployed to the field with the unit on Victory Focus. He also knew that if he reported to that formation, he would be sent to the field that day to join his company to perform his duties as a Squad Automatic Weapon (SAW) Gunner. He did not report to the formation because he did not *647want to go to the field.1 Instead, he remained in his barracks room.
On 16 February, Sergeant (SGT) Wedemeier, a member of the rear detachment, discovered the appellant asleep in his room. When the appellant awoke, SGT Wedemeier told him to report to the battalion staff duty officer. The appellant, realizing that if complied he would be sent to the field, refused and remained in his room. Sergeant Wedemeier did not apprehend the appellant and took no further action to exercise control over him.2 Thereafter, the appellant remained in his room and in the unit area. He consumed his meals in the brigade dining facility but avoided contact with anyone who might have known him. On 4 March 1992, members of appellant’s company apprehended him in the barracks, thereby terminating his AWOL.
The appellant now attacks the providence of his plea to the AWOL offense for the period 14 February to 4 March 1992. He asserts that his continued presence in his barracks room throughout the charged period and his contact with SGT Wedemeier on 16 February raised matters inconsistent with his plea of guilty to the charged AWOL period. We disagree and hold that the appellant’s plea of guilty to AWOL from 14 February 1992 to 4 March 1992 was provident.
An accused’s guilty plea will be rejected if he sets up a matter inconsistent with that plea. UCMJ art. 45(a), 10 U.S.C. § 845(a). “The military judge shall not accept a plea of guilty without making such inquiry of the accused as shall satisfy the military judge that there is a factual basis for the plea.” Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 910(e). United States v. Care, 40 C.M.R. 247 (C.M.A.1969). This Court has held that Article 45(a), UCMJ, “requires that, if an accused raises matter inconsistent with his guilty plea, the military judge further inquire into the providence of the plea.” United States v. Brooks, 26 M.J. 930, 932 (A.C.M.R.1988) (citing United States v. Clark, 26 M.J. 589, 592 (A.C.M.R. 1988), aff'd, 28 M.J. 401 (C.M.A.1989)). This Court has also held, “In order for an accused’s statements to rise to the level of inconsistency as contemplated by Article 45, UCMJ, the matter presented must reasonably raise a defense, not the mere possibility that a defense exists.” Brooks, 26 M.J. at 932 (quoting United States v. Clayton, 25 M.J. 888, 890 (A.C.M.R.1988), pet. denied, 27 M.J. 18 (C.M.A.1988) (citations omitted)). As the Court of Military Appeals has stated, “The bottom line, however, is that rejection of the plea requires that the record of trial show a ‘substantial basis’ in law and fact for questioning the guilty plea.” United States v. Prater, 32 M.J. 433, 436 (C.M.A.1991).
This case does not present us with the fairly typical scenario of an accused who, by virtue of his human nature, rationalizes his behavior, and thereby seems to raise a matter inconsistent with his plea. United States v. Penister, 25 M.J. 148, 153 (C.M.A.1987) (Cox, J. concurring). Here, the stipulation of fact clearly states that SGT Wedemeier had discovered the appel*648lant in his room during the appellant’s AWOL period. The providence inquiry, both as to the AWOL offense and as to the offense of disobedience of SGT Wedemeier’s order, reveals no inconsistency. The appellant forthrightly admitted that, he disobeyed the order; he had no intention of going to the field to join his company; other than the order, SGT Wedemeier did nothing to exercise control over him; and, he had no further contact with SGT Wedemeier or anyone else in a position of authority until his 4 March 1992 apprehension.
The appellant argues that, under United States v. Coleman, 34 M.J. 1020 (A.C.M.R. 1992), his presence in the barracks and discovery by SGT Wedemeier established more than a mere casual presence and, therefore, raised an inconsistent matter that should have caused the rejection of his guilty plea. Coleman was charged with, inter alia, unauthorized absence from his place of duty for a period of three days. After “partying” and remaining off-post Thursday night, Coleman failed to report for duty on Friday morning. Instead, he returned to his barracks room sometime later where he remained until he reported for duty on Monday morning. In affirming only a one-day absence, this Court noted that no one in Coleman’s detachment worked during the weekend except the charge of quarters and that Coleman’s barracks were located across the street from his normal place of duty. This Court held that these facts were inconsistent with Coleman’s guilty plea to an unauthorized absence that extended beyond Friday and, further, that the military judge erred in failing to clarify this matter under United States v. Davenport, 9 M.J. 364 (C.M.A. 1980). Coleman, 34 M.J. at 1022.
Unlike Coleman, the appellant was charged with unauthorized absence from his unit, “Bravo Company, 3d Bn 15th Inf, located at Fort Stewart, Georgia.” The providence inquiry and stipulation of fact clearly show that the appellant’s unit was in the field participating in Victory Focus, an exercise in which the appellant had no desire to join. Both the providence inquiry and stipulation of fact also establish that, other than SGT Wedemeier’s order to report to the battalion staff duty officer, no one attempted to exercise any control over the appellant. The military judge correctly concluded that the appellant was merely casually present in the barracks. Accordingly, there was no inconsistency with his plea of guilty to AWOL for the entire charged period. See United States v. Coglin, 10 M.J. 670 (A.C.M.R.), pet. denied, 11 M.J. 173 (C.M.A.1981); see also United States v. Sandell, 9 M.J. 798 (N.C.M.R. 1980), pet. denied, 21 M.J. 34 (C.M.A.1985). Cf. United States v. Pettersen, 17 M.J. 69 (C.M.A.1983) (AWOL accused’s refusal to return to his unit is separately chargeable and punishable from the absence without leave which had not then been terminated). The appellant did not desire to train with his company. Instead, he wanted to be separated from the Army. Since the Army was not cooperating with his desire to be discharged, he decided that he would not train. He made this abundantly clear to the military judge. This record of trial did not demonstrate a “substantial basis” in law and fact to question the appellant’s plea.
II.
The appellant next contends that his guilty plea to a second unauthorized absence, from 9 March 1992 to 11 March 1992, is multiplicious for findings with his plea to a charge of failure to obey a lawful order. For the reasons set out below, we agree.
At 0600 hours, 9 March 1992, SGT Col-burn ordered the appellant to get dressed and report to the orderly room to see the company commander. While SGT Bullock was escorting the appellant to the commander’s office, the appellant walked away, returned to his room, gathered some clothing, and proceeded to a hotel where he remained until surrendering to the Military Police Desk Sergeant on 11 March 1992. On these facts, the appellant entered pleas of guilty to absence without leave and fail*649ure to obey a lawful order.3 The issue of multiplicity was not raised at trial.
In United States v. Baker, 14 M.J. 361 (C.M.A.1983), the Court of Military Appeals “ruled that two charges were multiplicious for purposes of findings if either (a) one of the charges necessarily included all the elements of the other, or (b) the allegations under one of the charges, as drafted, ‘fairly embraced’ all the elements of the other.” United States v. Holt, 16 M.J. 393 (C.M.A. 1983). Our review of the two specifications leads us to conclude that the allegation of absence without leave fairly embraces the allegation of failure to obey a lawful order. Furthermore, nothing in the language of the specification, in the stipulation of fact, or in the providence inquiry indicates that the order the appellant disobeyed was anything more than an order to report for routine duties and, therefore, properly punishable under Article 86, UCMJ. See generally United States v. Peaches, 25 M.J. 364 (C.M.A.1987); United States v. Loos, 16 C.M.R. 52 (C.M.A.1954).
Government appellate counsel urge us to apply waiver. We decline to do so as it is apparent from the language of the AWOL specification that it fairly embraced the failure to obey specification. We hold that plain error occurred. Holt, 16 M.J. at 394.
We have also considered the appellant’s contention, pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.1982), that his sentence is excessive and find it to be without merit.
The findings of guilty of Charge III and its Specification are set aside and Charge Ill and its Specification are dismissed. The remaining findings of guilty are affirmed. Reassessing the sentence on the basis of the error noted and the entire record, the Court affirms the sentence.
Senior Judge CREAN concurs.

. The appellant desired to be administratively separated from the Army. The following colloquy between the military judge and the appellant reflects his attitude about training with his unit:
MJ: Why didn’t you want to go out to the field?
ACC: I had just returned from emergency leave. My grandfather had passed away. I was very upset. And I was under the impression that I was supposed to start my chapter work [under the provisions of Army Regulation 635-200, Enlisted Personnel (17 Oct. 1990), separate chapters of which govern the separation of enlisted soldiers on particular grounds] again when I returned and when it was not I was very upset and angered.
MJ: So you were mad at the Army and decided that you were not going to play anymore? ACC: I was more depressed than anything, but I was angered. I felt that my best interest was not being considered. I then did [sic] decided not to go out to the field, sir.


. We will not presume to comment on SGT Wedemeier’s leadership in dealing with the appellant. This was a guilty plea. The stipulation of fact contains little detail and SGT Wedemeier did not testify. Whether SGT Wedemeier did more, or could have done more, to respond to the appellant's refusal to report for shipment to the field would require us to speculate. We will not do so.


. Specification 7 of Charge I reads: “In that Private (El) Jeffrey L. Vaughn, U.S. Army, Bravo Company, 3d Battalion, 15th Infantry, Fort Stewart, Georgia did at Fort Stewart, Georgia, on or about 0600 hours, 9 March 1992 without authority, absent himself from his unit, to wit: Bravo Company, 3d Bn, 15th Inf, located at Bldg 523, and did remain so absent until on or about 1300 hours, 11 March 1992.
The Specification of Charge III reads: In that Private (El) Jeffrey L. Vaughn, U.S. Army, Bravo Company, 3d Battalion, 15th Infantry, Fort Stewart, Georgia having knowledge of a lawful order issued by Staff Sergeant Tommy Colburn to get dressed and report to CPT Stephen M. Twitty, an order which it was his duty to obey, did at Fort Stewart, Georgia, on or about 0600 hours, 9 March 1992, fail to obey the same by wrongfully failing to report once informed by SSG Tommy Colburn to do so.